     Case 2:11-cv-00746-BJR-WC Document 892 Filed 10/17/18 Page 1 of 2



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF ALABAMA
                                    NORTHERN DIVISION

    THE COLONIAL BANCGROUP, INC.,
    and KEVIN O’HALLORAN,

              Plaintiffs,

    v.
                                                     Case No. 2:11-cv-00746-BJR
    PRICEWATERHOUSECOOPERS LLP
    and CROWE HORWATH LLP,

              Defendants.

    ______________________________

    FEDERAL DEPOSIT INSURANCE
    CORPORATION AS RECEIVER FOR
    COLONIAL BANK,

              Plaintiff,

    v.                                               Case No. 2:12-cv-00957-BJR
    PRICEWATERHOUSECOOPERS, LLP
    and CROWE HORWATH, LLP,

              Defendants.


    ORDER OF DISMISSAL WITH PREJUDICE WITH RESPECT TO
                   CROWE HORWATH LLP

         Pursuant to the Agreed Motion for Entry of Order of Dismissal with Respect

to Crowe Horwath, LLP (“Crowe”) and the Court being fully advised, it is HEREBY

ORDERED, pursuant to Fed. R. Civ. P. 41(a)(2), that:

         1.     This action is dismissed with prejudice as to Crowe.

         2.     This Order does not relate to, release, dismiss or impact the Federal

Deposit Insurance Corporation as Receiver for Colonial Bank’s (“FDIC-R”) claims
     Case 2:11-cv-00746-BJR-WC Document 892 Filed 10/17/18 Page 2 of 2



and causes of action asserted against PricewaterhouseCoopers, LLP (“PwC”) in this

action. The Court will decide PwC’s request for a setoff based upon the Crowe

Settlement Payment at a later date. See Dkt. No. 856, PWC’s Motion to Reduce

Damages Based on FDIC-Crowe Settlement; Dkt. No. 878, Joint Status Report as to

Setoff with Respect to Settlement (containing FDIC-R’s and PwC’s respective

positions).

      3.      The FDIC-R and Crowe shall bear their own attorneys’ fees and costs

with respect to any claims, counterclaims and causes of action in this action between

the FDIC-R and Crowe. Neither the FDIC-R nor Crowe shall have any liability to

the other for fees and costs incurred in connection with any other aspect of this

action.

      Dated this 17th day of October, 2018.




                                              A
                                              Barbara       Jacobs      Rothstein
                                              U.S. District Court Judge
